Title: To George Washington from William Heath, 7 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West Point, Feb. 7. 1781
                        
                        The enclosed was handed me by Lt Col. Comdr Sprout. From what I can learn, the case is briefly this: Capt.
                            Smart was a Captain and Paymaster in the 13. Massachusetts regiment—was in a bad state of health, and desired on that
                            account to quit the service. He is so good an Officer, that the regiment were loth to lose him, and advised him to get
                            leave to retire for the recovery of his health, which he did—but has not been so fortunate as to recover it, and is
                            determined to resign his Commission—he is not able to come on to settle his accounts; and by reason of his not doing it,
                            and getting a discharge, the promotion of a Captain is prevented; which gives uneasiness to those whose right it is to
                            receive promotion. To avoid this inconvenience, and to prevent the continuation or increase of uneasiness, Lt Colonel
                            Sprout and Major Porter will give bonds for the settlement of Captain Smart’s accounts; if, on that condition, it should
                            be thought admissible to discharge him previous to the settlement of his accounts, which is submitted for your
                            Excellency’s determination.
                        Enclosed is also a petition from Serjeant James Larvey of Colonel Putnam’s regiment, who has for two or
                            three years past been Coxswain of the Commanding Officer’s barge at this Post, & was compelled by Arnold to convey
                            him on board the Vulture sloop of War at the time that perfidious officer went to the Enemy. The conduct of Larvey at that
                            time is fully known to your Excellency. He informs me that in the month of November last he presented a petition to you,
                            and had incouragement from one of your Aids de Camp that something should be done for him, either an indulgence to serve
                            in the Horse for a certain term, or some other consideration. He now wishes that he may be allowed to procure a man to
                            take his place, or, as the procurement of a man would require all the earnings of his almost six years service, would
                            serve chearfully for the term of one year longer, if at the expiration of that time, you would please to grant him a
                            discharge. As he is a man of strict integrity the most unshaken bravery and warm attachment to his country, I am compelled
                            to lay his petition before your Excellency for such decision as you may think proper.
                        There are many vacancies for Ensigns in the Massachusetts line; are they to be filled? And in such case, What
                            mode is to be observed in doing it?
                        There are a considerable number of Prisoners in the Provost at Fishkill. If we are to judge from past
                            experience, it is not a place of the greatest Security; and from the nature of the adjacent country, and nearness of the
                            Enemy’s Posts, Prisoners who at any time escape, are rarely retaken. It therefore seems expedient, if any advantage is to
                            be derived from the prisoners taken, if sent to that place, that they be either soon exchanged, removed farther, or a
                            better place provided. I have frequently given orders for the repair of the Provost, and for the better securing it; but
                            have been repeatedly informed that the construction of it forbids its being rendered properly secure. I have the honor to
                            be with the greatest respect Your Excellency’s Most obedient Servant
                        
                            W. Heath
                            
                        
                     Enclosure
                                                
                            
                                West Point Jany 6th A.D. 1781
                            
                            To the Honorable Major General Heath Commanding the Garrison at West Point, and its Dependencies The
                                Petition of James Lurvey Humbly Sheweth.
                            That, your Honor’s petitioner has spent almost Six Years of the Bloom of his life in the service of his
                                Country, and now stands engaged for the War in Colonel Putnam’s Regiment.
                            That your petitioner when he was prisoner with the Enemy thro the perfidious Conduct of the late General
                                Arnold was flattered (by that fell Officer) to stay in the Enemies Service by the promise of a Commission, and other
                                Offers, advantageous enough perhaps to have staggered some Resolutions; but which your petitioner thro a sense of the
                                Integrity he owed his Country rejected with the highest disdain.
                            That your petitioner has always endeavoured faithfully to fulfil the duties of his Station; but as his
                                Circumstances and Connections are such that it will be highly detrimental for him to stay any longer in the service.
                            He therefore would humbly solicit your honor to permit a Good able bodied American Born Man (whom he will
                                procure at his own expence) to be accepted in his Room, and grant your petitioner a Discharge from the Service, as he
                                doubts not he could be very serviceable to his Country in a Domestic Life. And your Petitioner as in duty bound will
                                ever Pray.
                            
                                James Lurvey
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                West Point Feb. 5th 1781
                            
                            Capt. Smart of the late 13th Mass. Regt sollicited for a discharge fom the Army last spring on account of
                                his ill state of health but was prevail’d upon by some gentlemen who were loth to loose him to service, being a good
                                Officer, to retire a while for the recovery of his health, & on the recruiting service, he has often since,
                                being unable to come to Camp sollicited a discharge, the want of the Certificates required has been the only obstacle.
                                he is unalterably determined to leave the Army, tho very disagreable to him on every other account, but his inability
                                to endure the fatigues of camp. his health at present will not admit his coming to Camp to settle his
                                accounts—Officers are very uneasy at the delay of his discharge—he is very anxious for it—as he is blamed for not
                                obtaining it.
                            Under these circumstances we wish if possible he may be discharged. we are well persuaded of the
                                regularity of his accounts, & are willing to be answerable they shall be satisfactorily settled whenever he
                                shall be calld upon. we are Sir with due respect your most Obedt & very Humle Servts
                            
                                Er Sprout Lt Col. Comdt
                                John Porter–Major
                                late 13th Regt
                            
                        
                        
                    